1 The appeal in this case is from a final judgment disposing of the cause of action on its merits, and therefore this Court has jurisdiction on the application for writ of error.
2 We approve the holding of the Court of Civil Appeals wherein it held that where the right to the custody of a minor child had been awarded in a divorce decree and a subsequent suit was brought to relitigate the right to the custody of the child on the ground of alleged change of conditions, the venue of the suit was in the county of the residence of the defendant. The application for writ of error is refused.
Opinion delivered February 13, 1946. *Page 537